Title: George Washington to the Cabinet, 29 July 1793
From: Washington, George
To: Cabinet



Gentlemen
Phila 29th July 1793.

It will not be amiss, I conceive, at the meeting you are about to have to day, to reconsider the expediency of directing the Custom house Officers to be attentive to the Arming or equipping Vessels—either for offensive or defensive War in the several Ports to which they belong—and make Report thereof to the Governor, or some other proper Officer.
Unless this, or some other effectual mode is adopted to check this evil in the first stage of its growth, the Executive of the United States will be incessantly harrassed with complaints on this head, and probably when it may be difficult to afford a remedy.

Go: Washington

 